Citation Nr: 0627736	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a low back disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

In the opinion of the Board, additional development is 
necessary. 

After the issuance of a supplemental statement of the case 
(SSOC) by the RO in June 2006, the veteran submitted a 
statement and three lay statements relevant to the issue on 
appeal that have not been reviewed by the RO.  Any pertinent 
evidence submitted must be referred to the agency of original 
jurisdiction for review and for preparation of an SSOC unless 
this procedural right is waived in writing by the veteran.  
No waiver has been received.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1353-54 
(Fed. Cir. 2003); see also VAOPGCPREC 1-03 (May 21, 2003), 69 
Fed. Reg. 25177 (May 5, 2004) (Board may adjudicate claims 
where new evidence has been obtained if the appellant waives 
initial consideration of the new evidence by the agency of 
original jurisdiction); 38 C.F.R. § 20.1304(b) (2005).  

The veteran's and lay statements in June 2006 and July 2006 
were not available for review by the VA medical examiner in 
May 2006.  The statements contain observations of the 
veteran's low back symptoms at times earlier than otherwise 
shown in the medical records and are relevant to the 
examiner's opinion concerning the relationship of the 
veteran's condition to an injury in service.  The statements 
are now associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA 
examiner and request that he note his 
review.  Request that he provide an 
opinion whether it is as likely as not 
(50 percent probability or more) that any 
current back disability is the result of 
an injury sustained when the veteran was 
pinned between his small craft and a 
larger vessel in service. 

2.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

